Exhibit 10

 

THE COURIER EXECUTIVE COMPENSATION PROGRAM

 

As amended and restated on December 2, 2004

 

--------------------------------------------------------------------------------


 

Introduction

 

Courier’s Executive Compensation Program is one of the Company’s most important
means of motivating and rewarding performance of our senior management team. 
The program is designed to support our business strategy by linking your
compensation to the achievement of key, measurable performance objectives.  It
seeks to align your financial interests with those of shareholders by focusing
management efforts on enhancing the value of each shareholder’s investment.  The
program also encourages executive stock ownership and offers you the opportunity
for wealth accumulation.

 

Objectives

 

The focus of company-wide performance goals and stock ownership emphasizes the
need and importance of teamwork.  The compensation program has been developed to
complement the strategic focus and organization.  The program is designed to:

 

•                  attract and retain high quality management talent and to
motivate them to build and sustain value for shareholders;

•                  provide aggregate compensation opportunities that, when
performance goals are achieved, will be comparable to those provided by other
companies with revenues and operating characteristics similar to Courier
Corporation; and

•                  establish for employees in management positions a significant
risk/reward compensation structure through incentive pay plans.

 

Additionally, the program places more importance on the performance-based
variable pay components that, when combined with base salary, provide a
competitive total compensation package with an up-side potential that may exceed
average total compensation paid to executives of similar responsibility in
similar-sized companies, when performance is superior.

 

Overview of the Program

 

The total compensation you are eligible to earn may be derived from four
sources:

 

•                  Base Salary

 

•                  Annual Cash Incentive

 

•                  Long-Term Performance Incentive

 

•                  Long-Term Stock Incentive

 

Base Salary

 

The first element of your total compensation is the base salary you receive from
Courier.  Your base salary is reviewed periodically.  In evaluating your base
salary the following factors are considered:  individual performance, the level
and scope of responsibilities, experience, internal equity, and salaries
relating to executives of similar responsibility in similar-sized companies. 
The primary considerations for determining any increase in your base pay,
however, are your individual performance and growth in responsibilities.

 

i

--------------------------------------------------------------------------------


 

Annual Cash Incentive

 

The second element of your total compensation is an annual cash incentive, which
is based upon the achievement of specified company and business unit performance
targets.  The company and business unit performance targets are quantifiable
targets which are established at the beginning of a fiscal year.

 

Minimum performance targets are set below which no annual cash incentive will be
paid.  Exceeding the minimum performance targets allows you to receive a
percentage of your overall annual cash incentive potential.  If you exceed your
performance targets, you may earn as much as 200% of your annual cash incentive
potential.

 

If performance targets are achieved for the fiscal year, the annual cash
incentive is paid as soon as practical following the close of the fiscal year
but normally no later than the January 31 of the new fiscal year.

 

The annual cash incentive is normally based upon the following performance
targets, although other quantifiable earnings targets may be used in individual
cases:

 

Company Performance

 

Business Unit Performance

 

 

 

Earnings Per Share

 

Pre-Tax Profits; Total Sales

 

Your specific fiscal year company and business unit performance targets as well
as your fiscal year cash incentive potential are contained in your Personalized
Illustration.

 

Long Term Performance Incentive

 

Another element of your total compensation may be a long-term performance
incentive (LTPI) award, which is a performance-related incentive based upon
achievement of multi-year objectives.  The potential amount of the LTPI is
established at the beginning of the performance cycle, which is a three-year
period.  This award is earned by achieving specific targets over the performance
cycle.

 

Currently, the LTPI targets are specific Return on Assets (ROA) goals.  The
long-term performance incentive that is earned for the performance cycle is paid
as soon as practical in the fiscal year following the end of the three-year
performance cycle.  It is the intention of the Company to begin a new three-year
performance cycle every fiscal year.  New performance measures and/or targets
will be established at the beginning of each performance cycle by Courier’s
Compensation Committee of the Board of Directors.

 

Your specific three-year performance targets and your potential LTPI award, if
any, are contained in your Personalized Illustration.

 

Long Term Stock Incentive

 

Another element of your total compensation may be a long-term stock incentive
(LTSI). The long-term stock incentive for participants may consist of a (1)
stock option award, (2) a restricted stock grant or restricted stock unit (RSU),
(3)  a cash award, or (4) a combination of any of these elements.  Your
Personalized Illustration will indicate what your LTSI, if any, for the fiscal
year will be.

 

Stock option awards, restricted stock grants, or RSU’s are granted near the
beginning of a fiscal year based on the fair market value of Courier common
stock as of the date of the award. The LTSI awards normally vest over a period
of years and are exercisable within a stated period.

 

ii

--------------------------------------------------------------------------------


 

The LTSI cash award is an amount that may be earned over a period of time up to
5 years based upon the Corporation meeting or exceeding the Total Shareholder
Return (TSR) of our Peer Group.  (The peer group is comprised of the companies
selected as the Courier Peer Group as set forth in the Company’s annual proxy
statement for the purposes of comparing TSR over a 5-year period.)  The LTSI
cash award may be earned as follows:

 

25% of the LTSI cash award would vest and be paid out after Year 1 if the
one-year average TSR of Courier meets or exceeds the one-year average TSR of the
Peer Group.

 

25% of the LTSI cash award would vest and be paid out after Year 2 if the
one-year average TSR of Courier meets or exceeds the one-year average TSR of the
Peer Group for that year.   Note:  In year 2, if the first year TSR is missed
but the two-year cumulative TSR is achieved, 50% of the LTSI cash award would
vest and be paid out.

 

25% of the LTSI cash award would vest and be paid out after Year 3 if the
one-year average TSR of Courier meets or exceeds the one-year average TSR of the
Peer Group for that year. The remaining unearned amount of the LTSI cash award
would be earned in Year 3 if the 3-year cumulative TSR of Courier meets or
exceeds the 3-year cumulative TSR of the Peer Group.

 

If the full amount of the LTSI cash award has not yet been earned by Year 4, 
the remaining amount of the LTSI cash award may be earned in Year 4 if the
4-year cumulative TSR of Courier meets or exceeds the 4-year cumulative TSR of
the Peer Group.

 

If the full amount of the LTSI cash award has not yet been earned by Year 5, the
remaining amount of the LTSI cash award may be earned in Year 5 if the 5-year
cumulative TSR of Courier meets or exceeds the 5-year cumulative TSR of the Peer
Group.

 

Earned amounts of the long-term stock incentive cash award are paid as soon as
practical following the close of the fiscal year but normally no later than the
January 31 of the new fiscal year.

 

Important Information

 

1.  Participation - Employees recommended for participation in the Executive
Compensation Program are approved by the Compensation Committee of the Board of
Directors.

 

During the course of a fiscal year or within a given three-year performance
period, the Compensation Committee of the Board of Directors may approve the
addition or removal of participants from the various participating groups.  In
such cases, the Compensation Committee will establish new performance targets
and incentive award potentials, as appropriate.

 

2.  Definitions

 

a.  Pretax Profit (Loss) means the revenues of the Company or business unit less
all expenses (except income taxes) determined in accordance with generally
accepted accounting principles (GAAP) consistently applied for the fiscal year
or performance period, except for Adjustments for Unusual Transactions (as
defined below).  Expenses include cost of sales, selling, administrative and
interest expenses.  Each business unit will be charged an allocation of expenses
including but not limited to corporate overhead, real estate and interest so
that pretax profit for each business unit is “fully allocated” consistent with
the business plan financial statements and annual budgets.

 

b.  Net Income means Pretax Profit of the Company less a provision for income
taxes in accordance with GAAP except for Adjustments for Unusual Transactions
(as defined below).

 

c.  Earnings Per Diluted Share (EPS) means Net Income of the Company divided by
the weighted average number of shares of its common stock outstanding, as well
as the dilutive effect of stock options.

 

iii

--------------------------------------------------------------------------------


 

d.  Assets include cash, accounts receivables (net of reserve for uncollectible
accounts), inventories (net of related reserves), other current assets, fixed
assets such as land, building, machinery and equipment (net of accumulated
depreciation), and other assets including long-term investments and goodwill,
all accounted for in accordance with GAAP on a consistent basis.

 

e.  Adjustments for Unusual Transactions - The impact of certain transactions or
events which may occur during the fiscal year or the performance period and
which are deemed by the Company to be unusual and non-recurring will be excluded
from Pretax Profit (Loss) and Net Income.  For example, a gain or loss on the
sale of real estate, the impact of a change in the method of accounting for
inventories, or earnings or losses from discontinued operations would be deemed
to be unusual transactions and therefore excluded from income.  Adjustments for
Unusual Transactions will be made by the Company in its sole discretion.

 

f.  Return on Assets (ROA) is Net Income (after Adjustments for Unusual
Transactions) divided by Assets (average of beginning and end of the fiscal
year) after Adjustments for Unusual Transactions deemed appropriate by the
Compensation Committee.

 

g.  Total Shareholder Return (TSR) is the return earned by a shareholder on his
investment in Common Stock, assuming the reinvestment of quarterly dividends at
the monthly closing stock price.  Thus, TSR is based on both the change in the
price of the Common Stock and the value of dividends paid, assuming the
dividends are used to purchase more of the stock.

 

h.  Peer Group is the peer group of companies selected by the Corporation for
purposes of comparison in the Company’s annual proxy statement.  The Peer Group
of companies as of November 2004 are Banta Corporation; Bowne & Co.; Cadmus
Communications Corporation; Ennis Business Forms, Inc.; Thomas Nelson, Inc.; The
Standard Register Company; and John Wiley & Sons, Inc.  The Company may change
the Peer Group at any time in its sole discretion.

 

i.  Peer Group TSR is the return earned by a shareholder who invests
simultaneously in the Common Stock of all the Peer Group companies.  In
computing Peer Group TSR, the returns of the Peer Group companies are weighted
annually by their respective stock market capitalizations.

 

3.  Additional Information - The Compensation Committee of the Board of
Directors reserves the right to amend or terminate the Executive Compensation
Program, and participants would be provided with timely written notice of any
amendments or of the termination of the Program.   The Compensation Committee
sets the rules and interprets the Executive Compensation Program, and its
rulings and decisions are final.

 

An individual must be an employee of the Company and a participant in the
Executive Compensation Program as of the date payment is made in order to be
eligible to receive the annual cash incentive award and any of the long-term
incentive awards.  The Company may, at its sole discretion, determine a
participant’s eligibility to receive the long-term performance incentive award
if a participant dies, becomes disabled, or retires during the performance
period or there is a change in control of the Company during the performance
period.

 

Details of the Annual Cash Incentive, Long-term Performance Incentive, and
Long-term Stock Incentive are contained in the Personalized Illustration to each
participant.  This summary, the Personalized Illustration, and/or any other
documents contained within or about the Executive Compensation Program do not
constitute a contract between any employee and the Company.  Neither the Program
nor any action taken thereunder shall be construed as giving any employee or
other person any right to be retained as an employee of the Company or any
Affiliate.

 

iv

--------------------------------------------------------------------------------